|; CARTER, C.J.,
dissenting.
I respectfully dissent. -The pertinent issue to be determined is whether a catastrophic work-related injury occurred and then whether it caused one of the enumerated disabilities listed in LSA-R.S. 23:1221(4)(s). Because further medical evidence is necessary to make this determination, genuine issues of material fact remain and summary judgment should not have been granted in this case. Furthermore, because the employee did not immediately die at the time of the accident, I ani of the opinion that how long he survived is irrelevant to the ultimate determination' of his entitlement to the lump-sum disability benefit. I disagree with the majority opinion’s conclusion that “simply ‘surviving’ the accident” is not sufficient under the statute to establish eligibility. Further, I disagree with the majority holding that when death is a certain and inevitable result of the catastrophic injury, that the lump-sum disability benefit payment is inappropriate. What if death is a certain and inevitable result, but the injured employee lives with the injuries for a year, two years, or more? Finally, I note that the statutory language does not limit the payment of this benefit merely because another benefit was paid.
For these reasons, I respectfully dissent.